Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Exhibit 10.2


FIRST AMENDMENT TO
GAS GATHERING AND PROCESSING AGREEMENT


THIS is the FIRST AMENDMENT (“Amendment”) to the GAS GATHERING AND PROCESSING
AGREEMENT, dated effective October 1, 2012 (the “Agreement”), by and between
EAGLE ROCK FIELD SERVICES, L.P. (“Gatherer”) and BP AMERICA PRODUCTION COMPANY
(“Owner”). Gatherer and Owner are sometimes hereinafter referred to individually
as a (“Party”) and collectively as the (“Parties”). The terms used in this
Amendment will have the same meaning as the same terms used in the Agreement.


WITNESSETH


WHEREAS, Gatherer and SEMINOLE GAS COMPANY, L.L.C. (“Seminole”) are parties to
that certain Compression and Treating Agreement dated October 1, 2005, as
amended (the “CTA”);
WHEREAS, Gatherer uses the CTA to provide compression and treating services for
Owner’s Gas;


WHEREAS, Gatherer and Owner have agreed to share the costs associated with the
CTA, a copy of which is attached to this Amendment as Exhibit “A”, and to
provide for additional well dedications by Owner to Gatherer; and


WHEREAS, the Parties now desire to amend the Agreement as stated below effective
as of the 1st day of July, 2013.    


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the Parties, Gatherer and Owner agree to amend the
Agreement as follows:


1.
Article IX, FEES, Section 9.1 of the Agreement shall be amended by adding the
following language to the end of the paragraph:



“Effective July 1, 2013 and continuing for the term of the CTA or a replacement
agreement, each Month Gatherer shall charge Owner [***] percent ([***]%) of the
fee charged to Gatherer by Seminole pursuant to the CTA ($[***] being the
initial [***]% fee) for compression and treating services for Owner’s Gas
pursuant to Exhibit “D”. Notwithstanding the above, Owner shall receive [***]%
of any credit received by Gatherer from Seminole where the monthly average
compressor performance is less than [***]%. Gatherer shall allocate these fees
to Owner’s gas pursuant to the new Section 10.6, set forth hereinafter. The
Parties agree that any replacement agreement or amendment intended to supersede,
modify, or terminate the CTA prior to the end of the primary term of the CTA
(being three (3) years) shall not be effective unless and until Owner provides
prior written consent to such replacement agreement or amendment, which consent
shall not be unreasonably withheld or delayed. During the term of the CTA or a
replacement agreement or amendment thereof, Gatherer will not exercise any right
it may have to terminate that certain Letter Agreement dated October 2, 2002, by
and between CMS Energy Field Services (now PVR Natural Gas Gathering L.L.C.
(“PVR”)) and BP America Production Company (now Eagle Rock Field Services,
L.P.), providing for a lease by Gatherer of PVR’s Natural Gas Gathering System.”


Gatherer agrees to notify Owner of any exceptions related to Seminoles’
compressor performance guarantee pursuant to the CTA within seven (7) days of
receiving acknowledgment from Seminole.”


2.
Article X, ALLOCATION AND DISPOSITION, of the Agreement shall be amended by
adding the following Section 10.6 to the Agreement with the following language:



10.6 Gatherer agrees to perform all calculations, allocations, dispositions, and
other duties specified in Sections 10.1 through 10.5 for Owner’s Gas dedicated
in the amended Section 15.4, set forth hereinafter, back to the Well’s




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

wellhead. Gatherer agrees to allocate the CTA fees pursuant to Section 9.1 of
this Amendment in a ratio that the volume of Gas measured in Heating Value from
each Well listed on Exhibit D of this Amendment bears to the total volume of gas
measured in Heating Value from all Wells listed on Exhibit D hereto. Owner
agrees to provide, or cause to be provided, all information necessary for
Gatherer to perform all calculations, allocations, dispositions, and other
duties specified in Sections 10.1 through 10.5.


3.
Article XV, TERM AND DEDICATION, of the Agreement shall be amended by adding the
following Section 15.4 to the Agreement with the following language:



15.4 Owner agrees to dedicate to the performance of this Agreement Gas produced
from its current and future Wells connected to the PVR Courson Ranch and
Superior Pipeline Texas L.L.C. (“Superior”) Etheredge gathering systems for the
term of the CTA or a subsequent replacement agreement. Gas produced from Wells
on the PVR Courson Ranch shall be delivered to Gatherer via the Reed and/or
Mathews delivery points. Gas produced from Wells on the Superior Etheredge
gathering system shall be delivered to Gatherer at Gatherer’s Dumler Compressor
Station Receipt Point located in Section 23, Block 1, I&GN RR CO Survey,
Hemphill County. Refer to Exhibit “B” for a list of dedicated Wells on the PVR
Courson Ranch gathering system. Refer to Exhibit “C” for a list of dedicated
Wells on the Superior gathering system.




All other terms of the Agreement, as amended, shall remain in full force and
effect.


IN WITNESS WHEREOF, the Parties have executed this Amendment to the Agreement on
the dates shown below.


BP AMERICA PRODUCTION COMPANY        EAGLE ROCK FIELD SERVICES, L.P.
By its general partner, Eagle Rock Pipeline GP, LLC


By: /s/ David W. Grisko                By: Roger A. Fox
Name:     David W. Grisko                Name: R. A. Fox
Title: Attorney-in-Fact                    Title: SVP Midstream Business
Date: 8/1/2013                        Date: 7/23/2013
    














--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Exhibit A
To
First Amendment to Gas Gathering And Processing Agreement






SECOND AMENDMENT
To
COMPRESSION AND TREATING AGREEMENT








This Second Amendment to the Compression and Treating Agreement (hereinafter
referred to as “Amendment”) is made and entered into as of July 1, 2013, by and
between Seminole Gas Company, L.L.C. (hereinafter referred to as “Seminole”) and
Eagle Rock Field Services, L.P. (hereinafter referred to as “Eagle Rock”).
Seminole and Eagle Rock may be referred to individually as a “Party” or
collectively as the “Parties”.




WHEREAS, Seminole and Eagle Rock (as successor to BP America Production Company,
are parties to that certain Compression and Treating Agreement, dated October 1,
2005 (the “Master Agreement”);


WHERAS, Exhibit A to the Master Agreement was previously amended, commencing
effective October 1, 2008 (the “First Amendment”); and


WHEREAS, Seminole and Eagle Rock wish to amend the Master Agreement, as amended,
in the manner specified below.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which each
Party hereby acknowledges, Seminole and Eagle Rock hereby agree to amend the
Master Agreement as follows:


1.
Exhibit “A



The attached Second Amended Exhibit “A” shall hereby replace and supersede
Exhibit “A”, as previously amended under the First Amendment, in its entirety.


2.
Delivery Points



The Parties herby agree that Gas will no longer be compressed and treated under
the Master Agreement at the 13-73 Delivery Point.


3.
Term



The Parties hereby agree to extend the Term of the Agreement, commencing July 1,
2013, for a period of three (3) years, and year to year thereafter until
terminated, such termination to be effective at the end of such three (3) year
extension or any year thereafter by either Party giving at least six (6) Months
prior written notice to the other Party


4.
Performance



Seminole hereby guarantees that the services described and to be provided under
the Master Agreement and as amended herein will be mechanically available 95% of
the time beginning after the first thirty (30) days of operation. In the event
the mechanical availability is less than 95% when averaged over a one (1) month




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

period, a penalty will be assessed against Seminole whereby the monthly
compression and Treating Fee will be determined by multiplying the normal
monthly compression by the percentage of time the equipment was available and
dividing that product by 95%. To be eligible for the penalty described herein,
Eagle Rock must make a written request for credit with substantiation of the
downtime within thirty (30) days after the period in which this performance
guarantee is not met. Downtime to the extent resulting from the following causes
is exempt from this guarantee:


•
for the convenience of Eagle Rock;

•
for routine maintenance and inspection, limited to four (4) hours per month per
compression unit;

•
because of the unavailability of gas;

•
because of free liquids and/or solids in the gas stream

•
because of high discharge pipeline pressures

•
because of Eagle Rock negligence;

•
because of regulatory restrictions imposed on Seminole that arise for changes
the gas composition;

•
because of events outside the control of Seminole that are not related to the
Courson Ranch Facilities;



        
Except as amended or modified by this Second Amendment, the Master Agreement,
and each of its terms and provisions, shall remain in full force and effect.


IN WITNESS WHEREOF, this Second Amendment to Compression and Treating Agreement
has been executed by the Parties as of the date first above written.




Seminole Gas Company, L.L.C.
Eagle Rock Field Services, L.P.



________________________________        ______________________________    


Name: _________________________        Name: _______________________
Title: __________________________        Title: ________________________






























--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]





SECOND AMENDED EXHIBIT “A”


TO


COMPRESSION AND TREATING AGREEMENT
Between
Eagle Rock Field Services, L.P.
And
Seminole Gas Company, L.L.C.




Delivery Point


Inlet of the compressor unit located at the 16-65 Delivery point, Section 167,
Blk C, H&M Survey, Roberts County, Texas


Maximum Daily Pressures and Volumes


Inlet Pressure     [***] psig         Max Volume - [***] Mcf per day (Seminole
East)
Inlet Pressure [***] psig        Max Volume - [***] Mcf per day (Seminole East)


Minimum Inlet Pressure


Inlet pressure shall never be at a vacuum or measured at the inlet side of
Seminole’s compressor.


Maximum Outlet Pressure


Outlet pressure shall be [***] psig as measured at the outlet of Seminole’s
treating facility.


Compression and Treating Fee


Seminole will be paid a monthly Compression and Treating Fee commencing on the
1st day of July, 2013, continuing during the Term of this Agreement. The monthly
Compression and Treating Fee will be $[***]. Eagle Rock further agrees to pay
for water hauling services from the 16-65 Delivery Point. The service for the
water hauling will be added to the monthly compressor and treating statement
billed monthly to Eagle Rock.








--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Exhibit B
To
First Amendment to Gas Gathering And Processing Agreement
Effective July 1, 2013
Dedicated Wells on PVR Courson Ranch Gathering System


PVR Meter Number
BP Meter Number
Well Name
Gatherer Receipt Point
70,134
 
Lips B#9
Reed
658,314
5,542
Kan City Min Roy CO GU/A/2AL
Mathews
195,487
79,120
McLain Gas Unit #2
Mathews
70,003
80,237
Brainard Unit #3
Mathews
195,464
70,726
Mathews Unit #2
Mathews
195,482
76,833
Mathews Unit #3
Mathews
70,022
310,585
Brainard, E.S.F. #3
Mathews
70,035
311,267
Mathews 2 - #1
Mathews
195,350
22
Austin Unit #2
Reed
195,082
650
Jarvis, Raymond #1
Mathews
195,436
65,133
Austin Unit #3
Reed
195,477
74,528
Jarvis, Raymond #2
Mathews
195,488
78,829
Beck Unit /B/#4
Mathews
195,497
78,902
Jarvis, Raymond #3
Mathews
70,001
80,091
Austin Unit #4
Reed
195,344
320
Pearson Unit /F/#2
Mathews
195,076
490
Pearson Unit /D/#1
Mathews
195,123
4,690
Pearson Unit /F/#1
Mathews
70,007
310,580
Crumb, Nadine #1
Reed
195,372
126
Lips Ranch /B/#26
Reed
195,418
140
Courson /B/13
Reed
195,044
322
Lips Ranch /B/#1
Reed
195,081
4,700
Lips Ranch /B/#15
Reed
195,099
5,009
Lips Ranch /B/#11
Reed
195,420
49,872
Lips Ranch /B/#11-31
Reed
195,439
49,876
Lips Ranch /B/#15-35
Reed
195,423
65,463
Lips Ranch /B/#15-32
Reed
195,467
71,203
Lips Ranch /B/#11-48
Reed
195,472
72,253
Lips Ranch /B/#13-47
Reed
70,041
312,375
Courson /B/#13-64
Reed
658,310
3,932
Lips Ranch /B/#8
Reed
195,486
77,867
Lips Ranch /B/#8-49
Reed
195,109
132
Lips Ranch /B/#19
Reed
195,080
134
Lips Ranch /B/#17
Reed
195,411
138
Lips Ranch /B/#14
Reed
658,313
3,934
Lips Ranch /B/#25
Reed
195,337
3,960
Lips Ranch /B/#17-23
Reed
195,424
49,483
Lips Ranch /B/#8-36
Reed
195,446
65,458
Lips Ranch /B/#14-40
Reed





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

195,484
77,644
Lips Ranch /B/#19-59
Reed
195,485
77,760
Lips Ranch /B/#17-53 (COMM.)
Reed
70,008
81,689
Brainard, E.S.F. #1
Mathews
70,011
82,199
Courson /D/#2-157
Reed
70,020
87,859
Courson /D/#2-170
Mathews
70,026
308,509
Brainard, E.S.F. #5 UT
Mathews
70,030
309,991
Courson /D/#1-172
Reed
195,419
146
Lips Ranch /B/#3
Reed
195,412
148
Courson B #4
Reed
195,431
48,370
Lips Ranch /B/#4-33 L
Reed
195,440
48,939
Lips Ranch /B/#3-39
Reed
195,421
48,966
Lips Ranch /B/#4-37
Reed
195,438
65,445
Lips Ranch /B/#12-38
Reed
195,454
67,480
Lips Ranch /B/#1-41 L
Reed
195,457
67,495
Lips Ranch /B/#3-43 L
Reed
195,468
73,003
Courson B 4-52
Reed
195,490
78,466
Lips Ranch /B/#4-60
Reed
70,033
310,579
Brainard #4-4
Reed
195,096
324
McIntire, W B, /B/ #1
Reed
195,422
65,473
McIntire, W B, /B/ #2
Reed
195,432
65,476
McIntire, W B, /B/ #3
Reed
195,078
142
Lips Ranch /B/ #12
Reed
658,440
48,636
Lips Ranch /B/ #9-30
Reed
70,004
80,782
Courson /C/ #1 (Morrow)
Mathews
70,017
85,841
Courson /C/ #2
Mathews
35,052
735
Mathews Unit #1
Mathews
35,061
667
Beck Unit /B/#1
Mathews
52,240
100
McIntire, W B, /A/15#2
Reed











--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Exhibit C
To
First Amendment to Gas Gathering And Processing Agreement
Effective July 1, 2013
Dedicated Wells on Superior Etheredge Gathering System


Meter Number
Well Name
Owner Working Interest
Gatherer Receipt Point
77,895
Etheredge Gas Unit #1
87.500014%
Dumler Compressor Station
77,897
Etheredge Gas Unit #2
87.500014%
Dumler Compressor Station
77,898
Etheredge Gas Unit #3
87.500054%
Dumler Compressor Station
77,899
Etheredge Gas Unit #4
87.500054%
Dumler Compressor Station
77,900
Etheredge Gas Unit #5L
87.500054%
Dumler Compressor Station
78,015
Etheredge Gas Unit #5U
87.500054%
Dumler Compressor Station
77,901
Etheredge Gas Unit #6L
87.500014%
Dumler Compressor Station
78,016
Etheredge B 6U
87.5%
Dumler Compressor Station
77,903
Etheredge Gas Unit #7L
87.500014%
Dumler Compressor Station
77,902
Etheredge Gas Unit #7U
87.500014%
Dumler Compressor Station
77,904
Etheredge Gas Unit #8
87.500014%
Dumler Compressor Station























--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Exhibit D
To
First Amendment to Gas Gathering And Processing Agreement
Effective July 1, 2013
Dedicated Wells on PVR Natural Gas Gathering System
Meter Number
Well Name
313,295
Courson B-13-73
313,613
Courson B-16-79
313,618
Courson B-3-71
313,625
Courson B-16-65
313,627
Courson B-5-77
313,641
Courson B-5-76
313,653
Courson B-5-78
313,012
Courson D-22-2
667
Beck B-46-1
420,204
Courson B 9
310,893
Courson B-14-61
313,615
Courson B-16-44
313,616
Courson B-5-45
313,620
Courson B-22
313,621
Courson B-21
313,622
Courson B-5-29
313,623
Courson B-14-34
313,624
Courson B-28





